SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 15,2007 Apollo Resources International,Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-25873 84-1431425 (Commission File Number) (I.R.S. Employer Identification No.) 3001 Knox Street, Suite403 Dallas, Texas 75205 (Address of Principal Executive Offices) (Zip Code) (214) 389-9800 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) [Missing Graphic Reference] Section 8 – Other Events Item 8.01 Other Events As of November 15, 2007, Apollo Resources International, Inc. (the “Company”) has not completed its “going private transaction”. The Company continues to work toward completion of its past due filings.In the meantime, with the change in oil and gas market conditions, i.e., drastically higher domestic crude oil prices, the Company is reviewing its options with regard to maximizing shareholder value and is considering alternative courses of action. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Apollo Resources International , Inc. (Registrant) Date:November 15, 2007 By:/s/ Dennis G McLaughlin, III Dennis McLaughlin CEO
